SUMMARY ORDER
Defendant-Appellant Edwin Maldonado appeals from a judgment of conviction and sentence entered on December 14, 2012, in the United States District Court for the Southern District of New York (Robert W. Sweet, Judge.) following a jury trial. The jury convicted Maldonado of the intentional murder of Leonard Overman committed with the use of a firearm, conspiracy to commit the murder-for-hire of Genero Rodriguez, which resulted in the death of Carmen Diaz, and other crimes related to Diaz’s murder. On appeal, Maldonado argues that the government impermissibly vouched for one of its witnesses on rebuttal, thus depriving him of a fair trial. He also argues that the district court erred under the standards set forth in Miller v. Alabama, in sentencing him to life imprisonment, as he was a minor at the time he committed the murders. — U.S. -, 132 S.Ct. 2455, 183 L.Ed.2d 407 (2012). We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues for review.1
As this Court has repeatedly stated, “‘[t]he government has broad latitude in the inferences it may reasonably suggest to the jury during summation.’ ” United States v. Zackson, 12 F.3d 1178, 1183 (2d Cir.1993) (quoting United States v. Casamento, 887 F.2d 1141, 1189 (2d Cir.1989)). Accordingly, a defendant asserting that a prosecutor’s remarks warrant a new trial “face[s] a heavy burden, because the misconduct alleged must be so severe and significant as to result in the denial of [his] right[ ] to a fair trial.” United States v. Locascio, 6 F.3d 924, 945 (2d Cir.1993). In evaluating whether a defendant has met this heavy burden, the Court considers three factors: “(1) the severity of the misconduct; (2) the measures adopted to cure it; and (3) the certainty of conviction in the absence of the misconduct.” United States v. Ferguson, 653 F.3d 61, 84 (2d Cir.2011) (internal quotation marks omitted); accord United States v. Spinelli, 551 F.3d 159, 170 (2d Cir.2008). A defendant is entitled to relief only if he can show “that the comment, when viewed against the entire argument to the jury, and in the context of the entire trial, was so severe and significant as to have substantially prejudiced him.” United States v. Farhane, 634 F.3d 127, 167 (2d Cir.2011) (in*112ternal quotation marks and citations omitted).
Here, Maldonado argues that the prosecution’s statements were misconduct and that the government was impermissibly “vouching” for witnesses. But, under Spi-nelli, the government’s statements, even if considered misconduct, were harmless when tempered by the district court’s explicit and multiple jury instructions to correct the error, and when viewed in light of the overwhelming evidence against Maldonado.
With respect to Maldonado’s sentencing challenge, we review sentences under an abuse of discretion standard for procedural and substantive reasonableness. United States v. Cavera, 550 F.3d 180, 189 (2d Cir.2008) (en banc). Though mandatory life imprisonment sentences for minors are unconstitutional, there is no per se foreclosure of a life sentence without the possibility of parole for a juvenile convicted of murder. See Miller, 132 S.Ct. at 2469. The district court properly considered all of the Miller factors; Maldonado’s repeated history of violent aggression after the age of majority, including a murder and attempted murder; and other mitigating factors under 18 U.S.C. § 3553(a) in sentencing Maldonado.
We have considered all of Defendant-Appellant’s remaining arguments and find them to be without merit. For the reasons stated above, the judgment of the district court is AFFIRMED.

. We review conclusions of law de novo. In re Terrorist Bombings of U.S. Embassies in East Africa, 552 F.3d 93, 135 (2d Cir.2008).